Exhibit 10.1

GENON ENERGY

SEVERANCE PAY PLAN

(effective December 3, 2010)



--------------------------------------------------------------------------------

GENON ENERGY

SEVERANCE PAY PLAN

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 - PURPOSE AND ADOPTION OF PLAN

     3   

ARTICLE 2 - DEFINITIONS

     3   

ARTICLE 3 - ELIGIBILITY FOR BENEFITS

     7   

ARTICLE 4 – CASH SEVERANCE BENEFITS

     10   

ARTICLE 5 – CLAIMS PROCEDURE

     13   

ARTICLE 6 - ADMINISTRATION

     14   

ARTICLE 7 - MISCELLANEOUS

     15   

APPENDIX A – FORM OF RELEASE

     1   

APPENDIX B – MIRANT SERVICES SEVERANCE PAY PLAN

     1   

APPENDIX C – RRI ENERGY, INC. STANDARD SEVERANCE PLAN

     1   

APPENDIX D – RRI ENERGY, INC. SEVERANCE PLAN MARKET ZONES

     1   

E215 AND ABOVE AND C215 AND ABOVE

     1   

APPENDIX E – RRI ENERGY, INC. EXECUTIVE SEVERANCE PLAN

     1   

 

2



--------------------------------------------------------------------------------

GENON ENERGY

SEVERANCE PAY PLAN

ARTICLE 1 - PURPOSE AND ADOPTION OF PLAN

1.1 Adoption of Plan. GenOn Energy Services, LLC (the “Company”) sponsors and
maintains this GenOn Energy Severance Pay Plan, (formerly the Mirant Services
Severance Pay Plan) as amended and restated herein. The Plan shall be an
unfunded severance pay plan that is a welfare plan as such term is defined by
the Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), the
benefits of which shall be paid solely from the general assets of the Company.

1.2 Purpose. The Plan is primarily designed to provide benefits to Eligible
Employees of Participating Companies, as those terms are defined in Article 2
below, who are involuntarily terminated by a Participating Company. The Plan
shall be interpreted and administered in a manner that is consistent with this
intent.

1.3 Effect on Other Plans Sponsored by A Participating Company. Nothing herein
is intended to or shall be construed to require the Company or a Participating
Company to institute or continue in effect any particular plan or benefit
sponsored by a Participating Company. The Company and any Participating
Companies hereby reserve the right to amend or terminate any benefit plans or
programs, including this Plan, at any time in accordance with the procedures set
forth in such plans or programs.

ARTICLE 2 - DEFINITIONS

As used in this document, the masculine pronoun shall be construed to include
the feminine pronoun and singular shall include the plural where the context so
requires.

2.1 “Affiliate” means an entity (other than the Company) which is (a) a member
of a “controlled group of corporations” (within the meaning of Code
Section 414(b)) with the Company, (b) a trade or business under common control
(within the meaning of Code Section 414(c)) with the Company, (c) any
organization which is a member of an “affiliated service group” (within the
meaning of Section 414(m)) which includes the Company, and (d) any other entity
required to be aggregated with the Company pursuant to regulations under Code
Section 414(o).

2.2 “Base Salary.” See Section 2.31.

2.3 “Claimant.” See Article 5.

2.4 “Claims Reviewer.” See Article 5.

2.5 “COBRA” means the elective continuation coverage provisions of Code
Section 4980B.

2.6 “COBRA Coverage” means any continuation coverage to which a Participant or
his dependents may be entitled pursuant to Code Section 4980B.

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

3



--------------------------------------------------------------------------------

2.8 “Committee” means the GenOn Energy Benefits Committee or any successor
committee appointed by the Company to administer the Plan or its designee. The
term is interchangeable with “Plan Administrator.”

2.9 “Company” means GenOn Energy Services, LLC and any successor to GenOn Energy
Services, LLC.

2.10 “Effective Date” of the plan is December 3, 2010 for employees hired after
December 3, 2010 and January 1, 2012 for employees hired before December 3,
2010.

2.11 “Election Form and Waiver Agreement” or “Release” means the agreement
drafted by the Company and provided to the Employee by the Plan Administrator or
its designee as provided in Section 4.1 hereof, the current version of which is
substantially in the form of Appendix A attached hereto.

2.12 “Eligible Employment Classification” means those employment classifications
(as determined by the Company) set forth in Section 4.2(b).

2.13 “Eligible Employee” means an Employee who:

(1) is classified for payroll purposes by the Company as a full-time or regular
part-time employee of a Participating Company who is regularly scheduled to work
at least 20 hours per week; and

(2) has successfully completed any probationary period imposed by a
Participating Company on new Employees; and

(3) is either (A) actively at work on his Termination Date or, if not, is
capable of returning to work within twelve (12) weeks of the beginning of any
leave of absence; or (B) employed by a Participating Company and designated by
the Committee, at its sole discretion, as eligible to participate in this Plan.

Notwithstanding the above provisions and unless specifically designated as
eligible by the Committee, the term Eligible Employee shall not include any
Employee or other individual who is:

(a) covered by a collective bargaining agreement between a union and a
Participating Company unless the collective bargaining agreement expressly
provides for participation in this Plan;

(b) deemed to be an employee of a Participating Company pursuant to regulations
under Code Section 414(o);

(c) classified by a Participating Company as a temporary employee;

(d) a leased employee within the meaning of Code Section 414(n)(2);

(e) classified by a Participating Company as an independent contractor or a
leased employee (including those who are at any time reclassified as employees
by the Internal Revenue Service or a court of competent jurisdiction);

(f) covered by another plan, program, policy or agreement, whether written or
unwritten, relating to the payment of severance or unemployment benefits of any
kind by the Company or the individual’s Participating Company;

 

4



--------------------------------------------------------------------------------

(g) covered by an outsourcing agreement between a third party and the
Participating Company; or

(h) has otherwise waived participation under this Plan.

For purposes of subsection (e) above, any individual who pays self-employment
tax in lieu of withholding is deemed to have consented to his or her designation
as an independent contractor. If an independent contractor, an individual
covered under an outsourcing agreement, or a leased employee subsequently
becomes reclassified as an employee, such an individual may only participate in
the Plan prospectively from the date of such reclassification rather than from
its effective date. Any prior service by such individual as an independent
contractor, an outsourced individual or a leased employee does not count as a
Month of Service or a Year of Service under the Plan.

2.14 “Employee” means an individual who is considered by the Company or a
Participating Company to be an employee for the purposes of federal income tax
withholding.

2.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.16 “Employee Outplacement Services” means services established by the Company
from time to time for the purpose of assisting Participants in finding
employment outside of the Company or any Participating Company. The level and
type of services that each Participant is eligible to receive shall be
determined in the sole discretion of the Plan Administrator on a case by case
basis and the Plan Administrator is not bound by prior determinations.

2.17 “Group Welfare Benefits Plan” means the GenOn Energy Group Welfare Benefits
Plan, as amended from time to time.

2.18 “Individual Arrangement.” See Section 3.4.

2.19 “Mirant Corporation Affiliate” means an affiliate or former affiliate of
Mirant Corporation as designated by the Committee.

2.20 “Month of Service” includes any calendar month during which a Participant
has worked at least one (1) hour or was on an approved leave of absence (subject
to subsection (c) below) while in the employ of a Participating Company,
including any Southern Company Affiliate for periods prior to April 2, 2001 and
including any RRI Energy, Inc. Affiliate or Mirant Corporation Affiliate for
periods prior to December 3, 2010, but shall not include:

(a) any service which is not included in the employee’s “adjusted service date”
as determined by the Committee or its designee;

(b) any service for which the Participant has previously received credit for
purposes of calculating a severance benefit of any type paid on account of
termination of employment with a Participating Company; and

(c) any leave of absence, whether approved or unapproved in excess of 180 days,
unless the absence is for approved military leave and the Employee is reinstated
to active employment following the military leave as required by law and in
conformity with the policies of the Participating Company.

 

5



--------------------------------------------------------------------------------

“Month of Service” never includes any period of employment with any entity other
than a Participating Company, any Southern Company Affiliate, any Mirant
Corporation Affiliate or any RRI Energy, Inc. Affiliate unless such period of
employment is credited as service with a Participating Company under a
Retirement Plan. In the event of any ambiguity or inconsistency in the Company’s
or a Participating Company’s records, or this Paragraph with regard to
determining Months of Service, the Company, in its sole discretion, will
determine the Participant’s Months of Service for purposes of this Plan.

2.21 “Other Payments.” See Section 3.4.

2.22 “Participant” means an Eligible Employee who meets the eligibility
requirements of Article 3 of the Plan.

2.23 “Participating Company” means the Company and any Affiliate, which, with
the approval of the Company, adopts this Plan for the benefit of its Eligible
Employees.

2.24 “Plan” means the GenOn Energy Severance Pay Plan, as amended from time to
time.

2.25 “Plan Administrator” means the Committee.

2.26 “Pro Rata Bonus” means a pro rata payment of the Target Annual Bonus for
which a Participant would have been eligible but for the Participant’s
termination of employment with a Participating Company, calculated as follows:

(a) For any Participant whose Termination Date occurs on or after January 1 of
any calendar year, but prior to December 1 of that calendar year, the Pro Rata
Bonus is based on the Participant’s Target Annual Bonus, prorated according to
the number of months of employment with the Participating Company during such
calendar year.

(b) For any Participant whose Termination Date occurs on or after December 1 of
any calendar year, but prior to January 1 of the following calendar year, the
Pro Rata Bonus will be equal to the actual annual bonus amount that would have
been paid to the Participant but for his termination from the Participating
Company to be paid in March of the following calendar year.

(c) For purposes of determining the number of months of employment during any
calendar year, a Participant who has worked at least one (1) hour of the month
or was on an approved leave of absence will be given credit for such month.

(d) For any Participant whose Termination Date occurs on or after January 1 of
any calendar year, but prior to the payment of the annual bonus amount for the
prior calendar year, in addition to any amount otherwise determined under this
Section 2.26, the Participant’s Pro Rata Bonus shall include the actual annual
bonus amount that would have been paid to the Participant for such prior
calendar year but for his termination with the Participating Company to be paid
in March of the year the Participant is terminated.

2.27 “Retiree Plan” means the GenOn Energy Group Welfare Benefits Plan.

2.28 “Retirement Plan” means the GenOn Energy Savings Plan and/or the GenOn
Mirant Pension Plan.

 

6



--------------------------------------------------------------------------------

2.29 “RRI Energy, Inc. Affiliate” means an affiliate or a former affiliate of
RRI Energy, Inc. as designated by the Committee.

2.30 “Southern Company Affiliate” means an affiliate or a former affiliate of
Southern Company as designated by the Committee.

2.31 “Straight Time Pay” or “Base Salary” for an Eligible Employee means such
Employee’s annualized base rate of pay on his Termination Date, excluding any
employer contributions for benefits, bonuses, commissions, premium pay, overtime
pay, employee contributions for benefits or income from stock options, stock
grants or any other incentive compensation.

2.32 “Target Annual Bonus” means, with respect to a Participant, the
Participant’s target bonus amount (expressed in U.S. dollars) under the annual
bonus plan applicable to the Participant, calculated as an amount equal to the
product of (1) the Participant’s Target Annual Bonus opportunity percentage
under the Company’s short-term incentive plan and (2) the Participant’s Base
Salary.

2.33 “Termination Date” means the date on which an Employee is separated from a
Participating Company’s regular payroll (which is a “separation from service” as
defined in Code Section 409A); provided, however, the Termination Date of
Employees who are deemed to be retired pursuant to the provisions of Section 3.1
is the effective date of their retirement pursuant to the terms of the
applicable Retirement Plan. Payment by the Participating Company of any amount
under this Plan in any period subsequent to the Employee’s separation from the
Participating Company’s regular payroll does not alter or extend his Termination
Date.

2.34 “Years of Service” shall mean the total of an Employee’s Months of Service
divided by twelve (12) rounded to the nearest whole year, rounding up if the
remaining number of months is seven (7) or greater and rounding down if the
remaining number of months is less than seven (7).

ARTICLE 3 - ELIGIBILITY FOR BENEFITS

3.1 Eligibility to Receive Benefits. Subject to the exceptions set forth in
Section 3.2, any Eligible Employee of a Participating Company (i) whose
employment is involuntarily terminated (as determined by the Committee in its
sole discretion) on or after the Effective Date or (ii) whose termination is
initiated by a Participating Company on a date to be determined by the
Participating Company and mutually agreed upon by the Participating Company and
the Eligible Employee shall be eligible to receive benefits under the Plan, the
amount and type of which shall be determined by Article 4.

Notwithstanding anything to the contrary above, any Participant who is eligible
and elects to receive benefits under Section 4.1 and who is otherwise age 55 or
older with at least 5 Years of Service shall be deemed to have retired for
purposes of all employee welfare benefit plans sponsored by the Company or a
Participating Company of which the Employee is a participant. An Employee of a
Participating Company who is deemed to have retired in accordance with the
preceding sentence shall be eligible to receive benefits under this Plan, the
amount and type of which shall be determined by Article 4.

 

7



--------------------------------------------------------------------------------

3.2 Exceptions to Eligibility Criteria. An Employee of a Participating Company
is not eligible to receive the benefits under the Plan if the Employee:

(a) has entered into an individual agreement that provides for severance
benefits with a Participating Company (unless such agreement specifically
provides for severance benefits to be paid under this Plan);

(b) voluntarily terminates his employment for any reason, including but not
limited to an otherwise Eligible Employee who chooses to resign before the
Termination Date selected by the Participating Company;

(c) is terminated by a Participating Company as a result of insubordination,
misconduct, negligence, dishonesty, excessive absenteeism, incarceration, acts
detrimental or destructive to a Participating Company or its Affiliates,
violation of a Participating Company’s rules or policies, unacceptable
performance (including, but not limited to, the failure to satisfactorily carry
out duties related to the Employee’s position), or failure to satisfactorily
demonstrate competency to perform the Employee’s job duties (all of the
foregoing as determined by the Company or Participating Company in its sole
discretion);

(d) is offered continued employment with a Participating Company or any
Affiliate in a position with a “similar cash compensation” regardless of whether
the Employee accepts such employment unless such employment is: (i) more than 50
miles from the location at which the Employee was stationed immediately prior to
the Termination Date, and (ii) farther from the Employee’s primary residence
than was the location at which the Employee was stationed immediately prior to
the Termination Date;

(e) is eligible to receive the benefits of any other voluntary or involuntary
severance or separation or program or agreement maintained by a Participating
Company, including the Mirant Corporation Change in Control Plan, effective
June 6, 2006 (“Mirant Plan”) if the Employee was a participant in the Mirant
Plan as of December 3, 2010, for the two-year period commencing on December 3,
2010 or an RRI Energy, Inc. Change in Control Agreement if the Employee was a
party to such agreement as of December 3, 2010, for the two-year period
commencing on December 3, 2010 (as determined by the Committee in its sole
discretion); or

(f) is offered a position with similar base salary, responsibilities and duties,
as determined by the Company, with any employer that succeeds by way of
agreement, merger, sale or outsourcing contract to all or any portion of the
business of a Participating Company (as determined by the Committee in its sole
discretion).

A position shall have a “similar cash compensation” if the Base Salary of the
position (as determined by the Committee in its sole discretion) is at least 90%
of the actual Straight Time Pay plus Target Annual Bonus which the Employee is
receiving in his current position.

3.3 Determination of Eligibility. The Committee (or its designee) shall
automatically determine each person’s eligibility for participation in this Plan
prior to an Eligible Employee’s Termination Date. All determinations shall be
made by the Committee in its sole and complete discretion and shall be
conclusive and binding on all persons. All Eligible Employees shall receive
written notification from the Company of their eligibility to receive a benefit
hereunder.

 

8



--------------------------------------------------------------------------------

3.4 Offset For Other Severance Benefits. To the extent permitted by law,
benefits under the Plan shall be reduced by any severance pay, payments made in
lieu of notice and/or any other payments made under federal (e.g., the WARN
Act), state or local law to which an Employee is, or in the future becomes,
entitled (the “Other Payments”); provided, however, that no such reduction shall
cause an Employee’s severance benefit calculated under Article 4 of the Plan to
be less than one week of the Employee’s Straight Time Pay.

In addition, any severance benefit amount to which any Employee may otherwise be
entitled under the Plan shall be reduced by the amount of any salary, wages or
other compensation (as determined by the Plan Administrator) such Employee
receives from a Participating Company with respect to any period of paid leave
of absence of such Employee that immediately precedes any permanent termination
of the Employee’s employment with a Participating Company.

In the event that the Employee has already received a payment under this Plan,
and is subsequently found to be entitled to any Other Payments, the amount
previously paid to the Employee under this Plan shall be recharacterized as, and
applied toward, fulfillment of the Other Payments. In such situation, benefits
payable under this Plan shall be recalculated such that the amount payable under
this Plan shall be the amount determined by application of Article 4 (if
applicable), minus the amount of the Other Payments.

Notwithstanding any other provision of this Plan, if the value of the Other
Payments exceeds the value of benefits under this Plan, then the value of any
benefits the Eligible Employee is entitled to under the Plan, if any, shall be
determined by the Committee in its sole discretion.

To the extent an Employee receives severance or other termination payments, or
benefits from a Participating Company pursuant to an individually negotiated
employment or severance agreement, resolution of litigation, offer letter, or
any other similar Individual Arrangement, such Employee shall not be eligible
for benefits under this Plan.

3.5 Reemployment. Notwithstanding any other provision of this Plan to the
contrary, an Eligible Employee who is re-employed by a Participating Company
(a) prior to his or her receipt of benefits under this Plan, or (b) while he or
she is currently receiving payments or benefits under this Plan, shall cease to
be entitled to any further benefits under the Plan after the date of
re-employment and all benefit payments under the Plan will end immediately upon
the Participant’s re-employment date.

3.6 Impact on Other Benefits. Except as otherwise required by law or provided in
the applicable benefit plan or policy, any and all employee insurance and
welfare benefits, defined contribution plan contributions and pension accruals
shall cease as of the Participant’s Termination Date, and severance payments and
benefits hereunder shall not be included as covered compensation under such
benefit plans or policies.

3.7 Conditions on Payment of Benefits. Payment of benefits under this Plan shall
be subject to and conditioned upon the Eligible Employee’s compliance with each
of the following requirements:

(a) The Eligible Employee must return all Participating Company property on or
before his or her last day worked or as otherwise requested by the Participating
Company;

 

9



--------------------------------------------------------------------------------

(b) The Eligible Employee must continue to work in a satisfactory manner during
any notice period through the Termination Date or, if the Eligible Employee is
released from performing job-related duties earlier by his manager, supervisor
or other designated official, through his or her last day worked;

(c) The Eligible Employee must cooperate in transitioning his work in
consultation with his or her manager, supervisor or other designated official;
and

(d) The Eligible Employee must (1) submit an executed Election Form and Waiver
Agreement with the Plan Administrator not later than the deadline determined by
the Company and (2) must allow such Election Form and Waiver Agreement to become
effective.

ARTICLE 4 – CASH SEVERANCE BENEFITS

4.1 Eligibility. Any Participant shall receive benefits under this Article 4 if:
(i) the Participant meets all terms and conditions for receipt of benefits under
the Plan; (ii) the Participant submits an executed Election Form and Waiver
Agreement to the Plan Administrator not later than the deadline determined by
the Company; and (iii) allows such Election Form and Waiver Agreement to become
effective. If an Election Form and Waiver Agreement is not properly executed (as
determined by the Committee in its sole discretion) and submitted by the
deadline, or is revoked before its effective date, the Plan Administrator will
interpret the failure or revocation as a rejection of the benefits under the
Plan. In all cases, the Participant must be given at least 45 days to consider
whether to participate in the Plan and whether to execute the Waiver and
Release. Each Participant is hereby advised to consult an attorney before
signing a Waiver and Release.

4.2 Amount of Cash Severance Benefit. Any Participant who meets the requirements
of Section 4.1 is eligible for the benefits described in subsection (a) below.
Notwithstanding the foregoing, if such Participant is in an Eligible Employment
Classification (as set forth in Section 4.2(b)) immediately prior to his or her
Termination Date, Participant shall be eligible for the benefits described in
subsections (a), (b) or (c) below, whichever is greater in value.

(a) an amount equal to 2 weeks’ Straight Time Pay per Year of Service, provided
that such cash benefit shall not be less than 4 weeks at Straight Time Pay nor
more than 52 weeks of Straight Time Pay;

(b) for each Eligible Employment Classification as described below, an amount
equal to the sum of the amount described under “Severance Pay.”

 

Eligible Employment Classification    Severance Pay

Chief Executive Officer and Chief Operating Officer

   Two times annual Base Salary, plus two times the Participant’s Target Annual
Bonus amount, plus Pro Rata Bonus.

Executive Vice President and Senior Vice Presidents

   One and one-half times annual Base Salary, plus one and one-half times the
Participant’s Target Annual Bonus amount, plus Pro Rata Bonus.

Vice Presidents

   One times annual Base Salary, plus one times the Participant’s Target Annual
Bonus amount, plus Pro Rata Bonus.

Directors and Director equivalents (as determined by the Company)

   6 months of Base Salary, plus the Participant’s Pro Rata Bonus.

 

10



--------------------------------------------------------------------------------

(c) for Eligible Employees who were employed on December 3, 2010, an amount
equal to

(i) the cash benefit calculated based on Base Salary, Target Bonus and Years of
Service as of December 31, 2011 under (A) Sections 4.1(a) and 5.2 (a)(1) and
(2) or (B) Section 5.2 (b) but not including the benefit described under the
“Medical and Dental” column, based on the terms of the Mirant Services Severance
Pay Plan as in effect on December 2, 2010 (if Eligible Employee is a former
Mirant Services employee) as attached hereto as Appendix B, or

(ii) the Cash Severance Benefit as of December 31, 2011 as determined under
Section 5 of the RRI Energy, Inc. Standard Severance Plan, the RRI Energy, Inc.
Severance Plan for Market Reference Zones 215 and Above and C215 and Above, or
the RRI Energy, Inc. Executive Severance Plan, as applicable, all as in effect
on December 2, 2010 (if the Eligible Employee is a former RRI Energy employee),
as attached hereto as Appendices C, D and E.

4.3 Payment of Benefits. The total amount determined pursuant to Section 4.2(a),
(b) or (c) (as applicable) will be payable in a single lump sum payment as soon
as practicable after the Participant’s Termination Date, but in no event later
than March 15 of the calendar year following the calendar year of the
Termination Date; provided, however, that:

(a) Such payment is conditioned upon the Eligible Employee having completed,
submitted, and allowed to become effective an Election Form and Waiver Agreement
with the Plan Administrator not later than the deadline determined by the
Company. Notwithstanding the foregoing, the Eligible Employee shall not be able
to influence the calendar year of payment based on the timing of his signing and
submission of the Election Form and Waiver Agreement. To that end, in the event
the time period during which a completed Election Form and Waiver Agreement must
be submitted and made effective (the “Relevant Period”) begins and ends in a
single calendar year, payment under this Section 4.3 shall be made at any time
during such period at the discretion of the Plan Administrator. In the event the
Relevant Period spans two calendar years, payment under this Section 4.3 shall
be made during the second such calendar year (or any later date specified for
such payment under the applicable provision of this Plan), even if the Election
Form and Waiver Agreement is submitted and made effective during the first such
calendar year; and

 

11



--------------------------------------------------------------------------------

(b) In the event the Participant’s Termination Date is in the month of December,
the total amount under Section 4.2(a), (b) or (c) (as applicable) may be paid,
subject to the conditions as set forth in paragraph (a) above and to the extent
necessary for the determination of the Pro Rata Bonus amount, not later than the
earlier of (i) March 15th of the following calendar year or (ii) 30 business
days after the date that bonuses are actually paid to Employees of the Company
under the short term incentive plan.

4.4 Medical Coverage.

(a) Eligibility. Participants who meet the requirements in section 4.1 are
eligible for group medical coverage at active employee rates, provided that they
timely elect COBRA Coverage for medical benefits under the Group Welfare
Benefits Plan for themselves and any dependents who are qualified beneficiaries.

(b) Benefits. The medical coverage shall consist of the availability of group
medical coverage under the Group Welfare Benefits Plan for a period equal to the
number of weeks of Base Salary for which the Participant would be eligible
pursuant to section 4.2(a) or 4.2(b) under this Plan. The medical coverage will
run concurrently with the continuation coverage under COBRA. Nothing in this
Section 4.4 or any other part of this Plan is intended to extend the
availability or increase the amount of any federal COBRA premium subsidy or
similar governmental assistance beyond the maximum availability and amount
prescribed under applicable law and regulations.

4.5 Benefits in the Event of Death.

(a) If the Participant has completed and allowed to become effective an Election
Form and Waiver Agreement, but dies prior to the payment of all benefits due
under Sections 4.2, 4.3 and 4.4, the Participant’s spouse, or if no spouse
exists, the Participant’s surviving life insurance beneficiary under the Group
Welfare Benefits Plan, or, if no such beneficiary is so designated, the
Participant’s estate shall be entitled to receive such unpaid benefits.

(b) If the Participant dies without having completed and allowed to become
effective an Election Form and Waiver Agreement, no benefits under this Plan
will be payable to Participant, Participant’s beneficiaries, estate or to anyone
else.

4.6 Code Section 409A

(a) All payments under this Plan, together with any other severance plans or
arrangements that may be deemed aggregated with this Plan as a single plan or
arrangement for purposes of Code Section 409A, are designed and intended to be
exempt from the application of Section 409A of the Code by reason of the
combination of the short-term deferral exemption described in Treas. Reg.
Section 1.409A-1(b)(4) and the two-times and two-year exemption described in
Treas. Reg. Section 1.409A-1(b)(9)(iii). With regard to the foregoing, the
short-term deferral exemption shall be deemed to apply first by operation of
Section 4.3 hereof and, if for any reason the short-term deferral exemption is
inapplicable to any amount, such amount, to the extent not in excess of the
amount as described in Treas. Reg. section 1.409A-1(b)(9)(iii)(A), shall be paid
no later than the last day of the second calendar year following the calendar
year in which occurs the Participant’s separation from service.

 

12



--------------------------------------------------------------------------------

(b) With respect to any benefits under the Plan that are subject to Code
Section 409A, it is the intent of the Company that the provisions of the Plan
comply with Code Section 409A and accompanying Treasury regulations and
guidance, including, without limitation, in the case of a Participant who is a
“specified employee” within the meaning of Code Section 409A, a delay of payment
of any such benefits until a date that is six months and two days after his or
her Termination Date (or, if earlier, the date of his or her death).
Accordingly, notwithstanding any provision in the Plan to the contrary, this
Plan will be interpreted, applied and, to the minimum extent necessary,
unilaterally amended by the Company, in its sole discretion, without the consent
of any Participant, as the Company deems appropriate for the Plan to satisfy the
requirements of Code Section 409A. The provision of welfare benefits under
Section 4.4 of the Plan that are subject to Code Section 409A shall be made in
accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) such that the provision
of such benefits will be deemed payable at a specified time or on a fixed
schedule relative to a permissible payment event. The right to such welfare
benefits is not subject to liquidation or exchange for another benefit.

ARTICLE 5 – CLAIMS PROCEDURE

Prior to an Eligible Employee’s Termination Date, the Committee (or its
designee) shall determine whether Plan benefits are payable. Any former Employee
who believes that he is entitled to a benefit hereunder which has not been
received or which is different than that which has been officially communicated
to the former Employee, and wishes to appeal such decision must file a claim in
writing with the Plan Administrator. With respect to benefits under Article 4,
Eligible Employees who may become entitled to such benefits shall be sent a
written notice of eligibility in connection with their termination and must
execute and return the Election Form and Waiver Agreement provided with such
notice to the Company’s Human Resources Department within the time period
specified in the Release. The Committee (or, if designated by the Committee,
another claims processor) is referred to as the “Claims Reviewer.” In reviewing
and making determinations with respect to any claim under the Plan, each such
Claims Reviewer shall have the discretionary authority and powers of the Plan
Administrator described in Article 6 below.

An Employee who has not received a written notice of eligibility in connection
with his termination or an Employee or beneficiary (“Claimant”) who has a
dispute regarding the amount of benefits paid, and wishes to have the decision
reviewed, must submit a written claim for benefits within 120 days after the
Employee’s Termination Date. The Claims Reviewer shall notify the Claimant as to
the disposition of the claim for benefits under the Plan within 90 days after
the Claimant has filed his claim, unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial 90-day period, indicating
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the final decision. In no event shall such extension
exceed a period of 90 days from the end of such initial period. If the claim for
benefits under the Plan is denied by the Claims Reviewer, a written notice shall
be provided to the Claimant that the claim for benefits has been denied. Such
written notice shall indicate the specific reasons for the denial of the claim
for benefits, citing the specific provisions of the Plan that set forth the
reason or

 

13



--------------------------------------------------------------------------------

reasons for the denial. A Claimant who is denied a claim for benefits under the
Plan and wishes to appeal must submit a written appeal of the denial with the
Committee within 60 days after the Claimant’s receipt of the notice of denial of
claim for benefits. The Committee shall conduct a full and fair review of the
denial of claim for benefits within 60 days after receipt of the written appeal;
provided, however, that an extension, not to exceed 60 days, may be necessary in
special circumstances. Written notice of such extension shall be furnished to
the Claimant prior to the commencement of the extension period.

The Claimant shall be notified in writing of the final decision of such full and
fair review. Such decision shall be written in a manner calculated to be
understood by the Claimant, shall state the specific reason for the decision and
shall include specific reference to the pertinent Plan provisions upon which the
decision is based.

Any legal action to recover a benefit under the Plan must be filed within 60
days of the decision on appeal. Failure to file suit within this time period
shall extinguish any right to benefits under the Plan. In no event may any legal
action arising under the Plan be commenced later than the earlier to occur of
the second anniversary of the Termination Date and the expiration of the
applicable statute of limitations period.

ARTICLE 6 - ADMINISTRATION

6.1 The Committee.

(a) The Committee shall be responsible for the general administration of the
Plan. As such, the Committee is the “Plan Administrator” and a “named fiduciary”
of the Plan (as those terms are used in ERISA) and is the agent for the service
of process with respect to the Plan. In the absence of the appointment of a
Committee, the functions and powers of the Committee shall reside with the
Company. The Committee, in the exercise of its authority, shall discharge its
duties with respect to the Plan in accordance with ERISA and corresponding
regulations, as amended from time to time.

(b) The Committee and its designated agents shall have the exclusive right and
discretion to interpret the terms and conditions of the Plan and to decide and
interpret all matters arising with respect to the Plan’s administration and
operation (including factual issues). Any interpretations or decisions so made
shall be conclusive and binding on all persons. The Committee or its designee
may pay the expenses of administering the Plan or may reimburse the Company or
other person performing administrative services with respect to the Plan if the
Company or such other person directly pays such expenses at the request of the
Committee.

(c) The composition of the Committee and the identity of its members may be
changed, either formally or informally, by the Company or by the remainder of
all members of the Committee.

 

14



--------------------------------------------------------------------------------

6.2 Authority to Appoint Advisors and Agents. The Committee may appoint and
employ such persons as it may deem advisable and as it may require in carrying
out the provisions of the Plan. To the extent permitted by law, the members of
the Committee shall be fully protected by any action taken in reliance upon
advice given by such persons and in reliance on tables, valuations,
certificates, determinations, opinions and reports which are furnished by any
accountant, counsel, claims administrator or other expert who is employed or
engaged by the Committee.

6.3 Compensation and Expenses of Committee. The members of the Committee shall
receive no compensation for their duties hereunder, but the Committee shall be
reimbursed for all reasonable and necessary expenses incurred in the performance
of its duties, including counsel fees and expenses. Such expenses of the
Committee, including the compensation of administrators, actuaries, counsel,
agents or others that the Committee may employ, shall be paid by the
Participating Company.

6.4 Records. The Committee shall keep or cause to be kept books and records with
respect to the operations and administration of this Plan.

6.5 Indemnification of Committee. The Company agrees to indemnify and to defend
to the fullest extent permitted by law any employee serving as a member of the
Committee or as its delegate against all liabilities, damages, costs and
expenses, including attorneys’ fees and amounts paid in settlement of any claims
approved by the Company, occasioned by any act or failure to act in connection
with the Plan, unless such act or omission arises out of such employee’s gross
negligence, willful neglect or willful misconduct. The Company may purchase
fiduciary liability insurance to insure its obligation under this Section.

ARTICLE 7 - MISCELLANEOUS

7.1 Funding of Benefits. Neither the creation of any fund or accounts, nor the
payment of benefits under the Plan shall be construed as giving any legal or
equitable right to any Employee, former Employee, or beneficiary against the
Company, any Participating Company, or their officers or employees except as
expressly provided herein, and all obligations under the Plan shall be
satisfied, if at all, only out of the general assets of the Company or a
Participating Company.

7.2 Settlement of Accounts. Except as prohibited by applicable law, there shall
be deducted from the payment of any benefit due under the Plan the amount of any
indebtedness, obligations, or liabilities owed by the Participant to the Company
or any Participating Company, including, but not limited to, amounts owed for
loans, travel advances, and overpayments.

7.3 Withholding. Any payment of benefits to a Participant shall be subject to
normal withholding for state, local and federal income taxes and Social Security
taxes, as well as legally enforceable garnishments and authorized deductions.

7.4 Spendthrift. Except as permitted by law and this section, no assignment of
any rights or benefits arising under the Plan is permitted or recognized. No
rights or benefits are subject to attachment or other legal or equitable process
or subject to the jurisdiction of any bankruptcy court. If any Participant is
adjudicated bankrupt or attempts to assign any benefits, then in the Company’s
discretion, those benefits may cease. If that happens, the Committee may

 

15



--------------------------------------------------------------------------------

apply those benefits for that Participant or his dependents, as the Committee
sees fit. Neither the Company, nor any Participating Company, is liable for or
subject to the debts, contracts, liabilities, or torts of any person entitled to
benefits under this Plan.

7.5 Amendment, Termination and Vesting. The Plan may be amended or terminated at
any time by the Company. No Participating Company other than the Company shall
have the right to amend or terminate the Plan. Any amendment to the Plan by the
Company shall be binding upon every Participating Company without further action
by such Participating Company. Upon termination or discontinuance of the Plan,
all payments with respect to benefits shall be made only with respect to claims
incurred on or prior to the date of the Plan’s termination.

Nothing in this Plan, the Summary Plan Description (the “SPD”), or any other
document describing, interpreting or relating to the Plan shall be construed to
provide vested, nonforfeitable, nonterminable or nonchangeable benefits or
rights thereto. No communication, written or oral, may modify, supersede, or
void the written terms of the Plan unless such communication constitutes a valid
amendment of the Plan executed by the Company.

7.6 No Guarantee of Employment. The Plan is not a contract of employment and
neither the Plan nor the payment of any benefits under the Plan shall be
construed as giving any person any legal or equitable right to employment by any
Participating Company. Nothing herein shall be construed to interfere with the
right of the Company or any Participating Company to discharge, with or without
cause, any Employee at any time.

7.7 Construction. This Plan shall be construed in accordance with and governed
by the laws of the State of Texas, to the extent such laws are not otherwise
superseded by the laws of the United States.

7.8 Right to Require Information and Reliance Thereon. Each Participating
Company, Plan Administrator and Claims Reviewer shall have the right to require
any Employee, spouse or beneficiary to provide it and its agents with such
information, in writing, and in such forms as it may deem necessary to the
administration of the Plan and may rely on that information in carrying out its
duties hereunder. Any payment to an Employee, spouse or beneficiary, in
accordance with the provisions of the Plan and in good faith reliance upon any
written information provided by such individual, shall be in full satisfaction
of all claims by the individual.

7.9 Conclusiveness of Records. The records of the Company and the Participating
Companies with respect to age, service, employment history, compensation,
absences, illnesses and other relevant matters shall be conclusive for purposes
of the administration of, and the resolution of claims arising under, the Plan.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the GenOn Energy Services, LLC has caused this Plan to be
executed this 31st day of August, 2011, to be effective as provided herein.

 

GENON ENERGY SERVICES, LLC By:  

    /s/ Karen D. Taylor

  Karen D. Taylor   Senior Vice President, Human Resources and Administration

 

17



--------------------------------------------------------------------------------

APPENDIX A

FORM OF RELEASE

ELECTION FORM AND WAIVER AGREEMENT

In exchange for the severance benefits (“Benefits”) that I elect to receive from
GenOn Energy Services, LLC (“Company”), as set forth in Article 4 of the GenOn
Energy Severance Pay Plan (“Plan”), which is incorporated by reference into this
Election Form and Waiver Agreement (“Agreement”), I agree as follows:

 

  (1)

Benefits. In order to receive Benefits under the Plan ,I must sign this
Agreement and deliver it to                                          no earlier
than my Termination Date, and no later than 5:30 p.m. Central Standard Time on
the 46th day following the later of (1) the date I received this Agreement or
(ii) my Termination Date.

I received this Agreement on                                        
                                                     .

My Termination Date is                                          
                                                            .

 

       I understand that I may revoke this Agreement at any time during the
seven (7) calendar day period after I sign and deliver this Agreement to the
Company. If I revoke this Agreement, I must do so in writing delivered to
            .

 

       I understand that this Agreement is not effective until the expiration of
this seven (7) calendar day revocation period (the “Effective Date”). I
understand that upon the expiration of such seven (7) calendar day revocation
period this entire Agreement will be binding upon me and will be irrevocable.
However, if I revoke this Agreement within such seven (7) day period, no
Benefits will be payable to me under the Plan.

 

  (2) General. In exchange for the Benefits I elect to receive, I agree to
irrevocably and unconditionally waive and release all Claims, as that term is
defined in this Agreement, that I may now have against the Released Parties, as
that term is defined in this Agreement, including the Company and other parties
as set forth in this Agreement. I understand and agree that I am releasing the
rights set forth below on behalf of myself, and anyone else entitled to assert
any rights on my behalf such as my estate or my beneficiaries, now and forever.

 

  (3) Released Parties. As used in this Agreement, the “Released Parties” are
GenOn Energy, Inc., GenOn Energy Services, LLC, and all other subsidiaries or
affiliates of GenOn Energy, Inc., and with respect to each of them, their
predecessors and successors, and with respect to each entity all of its past,
present and future officers, directors, employees, agents, stockholders, owners,
attorneys, insurers, employee benefit programs (including but not limited to the
GenOn Energy Severance Pay Plan and the GenOn Energy Group Welfare Benefits Plan
(and the trustees, administrators, fiduciaries, and insurers of such programs)
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this subsection.



--------------------------------------------------------------------------------

  (4) Claims Released. I understand and agree that I am releasing all known and
unknown claims, promises, causes of action or similar rights of any type that I
may have as of this date (the “Claims”) against any and all Released Parties,
except that I am not releasing any claim that relates to (i) my right to enforce
this Agreement; (ii) an action to challenge the release of Claims under the Age
Discrimination in Employment Act; (iii) any rights or Claims which may arise or
accrue after I sign this Agreement; (iv) any indemnification obligations to
Employee under the Company’s bylaws, certificate of incorporation, Delaware law
or otherwise or (v) any Claims which the controlling law clearly states cannot
be released by private agreement. I further understand that the Claims I am
releasing may arise under many different laws (including statutes, regulations,
other administrative guidance, and common law doctrines), including but not
limited to:

 

  •  

Anti-discrimination statutes, such as Title VII of the Civil Rights Act of 1964
and the Age Discrimination in Employment Act (“ADEA”), which prohibit
discrimination based on race, color, age, national origin, religion, or sex; the
Equal Pay Act, which prohibits paying men and women unequal pay for equal work;
the Americans With Disabilities Act, as amended, which prohibits discrimination
based on disability; and any other federal, state, or local laws prohibiting
employment or wage discrimination.

 

  •  

Federal employment statutes, such as the WARN Act, which requires that advance
notice be given of certain work force reductions; the Employee Retirement Income
Security Act of 1974, which, among other things, protects employee benefits; the
Fair Labor Standards Act of 1938 and state laws which regulate wage and hour
matters; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; and any other federal
laws relating to employment, such as veterans’ reemployment rights laws.

 

  •  

Other laws, such as any federal, state, or local laws restricting an employer’s
right to terminate employees, or otherwise regulating employment; any federal,
state, or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith.

 

  •  

Tort and Contract Claims, such as claims for wrongful discharge, physical or
personal injury, emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of express or implied contract,
breach of covenants of good faith and fair dealing, and similar or related
claims.

 

  •  

Examples of Released Claims, include, but are not limited to: (i) Claims that in
any way relate to my employment with the Company, or the termination of that
employment, such as Claims for compensation, bonuses, commissions, lost wages,
or unused accrued vacation or sick pay; (ii) Claims that in any way relate to
the design or administration of any employee benefit program; (iii) Claims that
I have irrevocable or vested rights to severance or similar benefits or to
post-employment health or group insurance benefits other than the Benefits set
forth in this Agreement or the GenOn Energy Severance Pay Plan; or (iv) any
Claims to attorneys’ fees or other indemnities.

 

2



--------------------------------------------------------------------------------

  •  

General Release. The releases set forth in this Agreement extend to all claims
of every nature and kind, known or unknown, suspected or unsuspected, vested or
contingent, past, present, or future, arising from or attributable to any
alleged act or omission of the Company or of the Released Parties, their past,
present and future officers, directors, partners, agents, servants, lawyers,
employees, assigns, insurers, predecessors-in-interest, successors-in-interest,
underwriters, and all their parent, affiliated and subsidiary entities occurring
prior to the execution of this Agreement and the release contained in this
Agreement, and any and all rights granted Employee under Section 1542 of the
California Civil Code or any analogous law or regulation affecting any other
jurisdiction are hereby waived. Said Section 1542 of the California Civil Code
reads in full as follows:

Section 1542. General Release. A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.

 

  •  

Class Actions: I also waive and release all rights I might have to share in any
damages or other relief awarded under any class action, Equal Employment
Opportunity Commission (“EEOC”) charge, or any other federal, state, or local
administrative agency action which is based on any Claim released by this
Agreement.

 

  (5) Promises, Representations and Acknowledgment. In further exchange for the
Benefits I elect to receive:

 

  •  

Reemployment: I understand that if I am re-employed by a Participating Company
prior to receipt of benefits under this Plan or while I am currently receiving
payments or benefits under this Plan, I will not be entitled to further benefits
under this Plan and all benefit payments under the Plan will end upon my
re-employment date.

 

  •  

Confidentiality, Non-Disparagement & Cooperation: I understand and agree that
for 3 years, or for so long as the relevant information remains confidential, I
will not disclose any information of a proprietary and/or confidential nature of
any entity in the GenOn Energy, Inc. system or any third party that I have
obtained in the course of my service with the Company or any subsidiary,
affiliate, predecessor or related business entity of GenOn Energy, Inc. I will
not engage in any communications which shall criticize, denigrate, or disparage
the Released Parties or interfere with its existing or prospective business
relationships. I also agree to fully cooperate with the Company in connection
with any transition issues or litigation that continues following my
termination.

 

3



--------------------------------------------------------------------------------

  •  

Non-Solicitation: In further exchange for the Benefits I elect to receive, I
understand and agree that for a period of 3 years following termination of my
employment with GenOn Energy, I shall not solicit or attempt to solicit,
directly or indirectly by assisting others, any individuals who were employees
of GenOn Energy at the time of my termination of employment for purposes of
inducing them to leave GenOn Energy’s employment or to accept employment or
engagement with another company or entity.

 

  •  

Acknowledgment of Wages: With the possible exception of my final paycheck, which
will include a payout of any outstanding accrued but unused vacation I may have
remaining at the time of termination, I acknowledge and agree that I have
received all monies earned and due me during my employment with the Company and
that I am not entitled to receive, any other severance pay or benefits, bonus
payments, stock options or other rights related to stock plans or other
long-term incentive plans, accrued vacation pay, or accrued holiday pay,
overtime pay, or any other form of compensation or benefit other than what is
set forth under this Agreement.

 

  •  

Waiver of Pursuit of Released Claims and Financial Recovery: I have not filed or
caused to be filed any lawsuit, complaint, or charge with respect to any Claim
this Agreement purports to release. Except to the extent that applicable law
requires that I be allowed to file an EEOC Charge or other administrative charge
with a governmental agency, I hereby agree and covenant not to file a lawsuit or
other legal claim or charge to assert any Claim based on facts that occurred
prior to, or that exist as of, the time I execute this Agreement against any of
the Released Parties. I will not seek and hereby waive any right to any monetary
or other personal relief whatsoever based on such Claims brought by anyone on my
behalf in any court or before any administrative agency. I further agree that if
anyone (including, but not limited to, Employee, the Equal Employment
Opportunity Commission or any other government agency or similar such body)
makes a claim or undertakes an investigation involving me in any way, I hereby
waive any and all right and claim to financial recovery resulting from such
claim or investigation. I understand and agree that I cannot bring or
participate as a party or member of a class or receive any portion of any
recovery in any lawsuit or proceeding which is based on any Claims released by
this Agreement.

 

  •  

Taxes: I am solely responsible for paying any taxes on Benefits I receive
because I signed this Agreement. I agree that the Company may withhold all taxes
it determines it is legally required to withhold. I understand that I may obtain
advice from an attorney or tax advisor regarding the tax consequences of the
payments and benefits provided for in this Paragraph, and I represent that I
have not relied on any representations by the Company regarding the tax
consequences of such payments and benefits.

 

  •  

Amendment or Termination of Benefit Plans: I understand and acknowledge that
nothing in this Agreement is intended to or requires the Company to institute or
continue in effect any particular plan or benefit sponsored by the Company and
the Company hereby reserves the right to amend or terminate any of its benefit
programs at any time in accordance with the procedures set forth in such plans.

 

4



--------------------------------------------------------------------------------

  •  

Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so.

 

  •  

Non-admission of Liability: I agree not to assert that this Agreement is an
admission of guilt or wrongdoing by any Released Party and I acknowledge that
the Released Parties deny that they have engaged in wrongdoing of any kind or
nature.

 

  •  

Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.

 

  (6) Consequences of Violating my Promises. Except with respect to claims
pursuant to the ADEA, if I violate the terms of this Agreement by attempting to
rescind, revoke or annul this Agreement after the Effective Date (set forth
below), or otherwise by violating any of the promises set forth in Paragraph 5,
or if any representation I made in this Agreement was false when made, I agree
that I am required to repay to the Plan in advance of filing a claim or as a
consequence of any violation of my promises all Benefits received as a result of
entering into this Agreement. In addition, except with respect to claims under
the ADEA, if Company or any Released Party prevails in defending the
enforceability of any portion of the Agreement or in defending itself against
any such claim brought by me, I will pay Company’s reasonable attorneys’ fees,
costs, and damages incurred by any Released Party in defending itself against
the claim(s) and/or the attempted revocation, rescission or annulment. Nothing
in this Agreement shall limit Company’s rights to seek and obtain other remedies
for breach of this Agreement.

 

  (7) Governing Law and Severability. This Agreement and the rights and
obligations of the parties hereto shall be governed and construed in accordance
with the laws of the State of Texas. If any provision hereof is unenforceable or
is held to be unenforceable, such provision shall be fully severable, and this
document and its terms shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court or tribunal construing the
provisions shall add as a part hereof a provision as similar in terms and effect
to such unenforceable provision as may be enforceable, in lieu of the
unenforceable provision.

This is the entire agreement between the Company and me. It supersedes and
invalidates any previous agreements or contracts. No representations,
inducements, promises or agreements, oral or otherwise, which are not in this
Agreement, shall be of any force or effect. If any provision in this Agreement
is found to be unenforceable, all other provisions will remain fully
enforceable.

 

  (8) Acknowledgment, Limited Revocation Rights, and Effective Date.

I have carefully read this Agreement and acknowledge that it constitutes a
general release of all known and unknown claims against the company, including
claims under the Age Discrimination in Employment Act. I have been and hereby am
advised in writing to seek advice from an attorney of my choosing regarding this
agreement. Prior to signing this agreement, I have been given the opportunity
and sufficient time to seek such advice and I fully understand the meaning and
contents of this agreement.

 

5



--------------------------------------------------------------------------------

I have read and understood the Plan. I was advised in the Plan as to the class,
organizational unit or group of individuals covered by the Plan, the eligibility
factors for the Plan and the time limits applicable to the Plan. If my
employment is ending as part of a group termination, I acknowledge that I have
received a list of the job titles and the ages of all employees eligible or
selected for the Plan and a list of the ages and job titles of employees in the
same job classification or organizational unit who are not eligible or selected
for the Plan.

I understand that I may take up to forty-five (45) calendar days to consider
whether or not I desire to enter into this agreement. I was not coerced,
threatened or otherwise forced to sign this agreement. I have made my choice to
sign this agreement voluntarily and of my own free will and with the full intent
of releasing the company from all such claims. If I sign this agreement before
expiration of the forty-five (45) day review period, I have done so of my own
choice, freely, and without coercion.

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND I DO NOT HAVE TO SIGN THIS AGREEMENT.

I have read and understood this Agreement, and I hereby AGREE TO and ACCEPT its
terms:

IN WITNESS WHEREOF, the undersigned hereby executes this Agreement this
            day of                                         , 20            .

 

EMPLOYEE’S SIGNATURE   EMPLOYEE’S PRINTED NAME DATE

Sworn to and subscribed before me,             day of
                                        , 20            .

 

     

My Commission Expires:

 

NOTARY PUBLIC    

 

6



--------------------------------------------------------------------------------

APPENDIX B

MIRANT SERVICES SEVERANCE PAY PLAN

The Mirant Services Severance Pay Plan (as amended and restated effective as of
April 1, 2010) is incorporated herein by reference to Exhibit 10.1 to the Mirant
Corporation Quarterly Report on Form 10-Q filed August 6, 2010.



--------------------------------------------------------------------------------

APPENDIX C

RRI ENERGY, INC.

STANDARD SEVERANCE PLAN

Effective October 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

  

Purpose of the Plan

     1   

2.

  

Definitions

     1   

3.

  

Participation

     4      

(a)    Eligible Employees

     4      

(b)    Participants

     4   

4.

  

Disqualifying Events

     4   

5.

  

Cash Severance Benefit

     5   

6.

  

Continuation of Other Benefits

     6      

(a)    COBRA Benefits

     6      

(b)    All Other Benefit Plans or Programs

     6   

7.

  

Confidential and Proprietary Business Information & Nonsolicitation Obligations

     6   

8.

  

Unemployment; Taxes

     6   

9.

  

When the Severance Benefits Will be Paid

     7   

10.

  

Repayment Requirement

     7   

11.

  

Non-Assignment of Severance Benefits

     7   

12.

  

Administration of the Plan

     7      

Appointment of Benefits Committee

     7      

Benefits Committee Powers and Duties

     7      

Standard of Care

     8      

Employers to Supply Information

     8   

13.

  

Plan Amendment and Termination

     8   

14.

  

Claims and Appeal Procedures

     9   

15.

  

Employee Rights

     10      

Receive Information About Your Plan and Benefits

     10      

Prudent Actions by Plan Fiduciaries

     11      

Enforce Your Rights

     11      

Assistance with Your Questions

     11   

16.

  

Plan Document Controls

     12   

17.

  

Controlling Law

     12   

18.

  

General Information

     12   

 

i



--------------------------------------------------------------------------------

RRI ENERGY, INC.

STANDARD SEVERANCE PLAN

Effective October 1, 2009

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

 

1.

Purpose of the Plan

The purposes of the Plan are as follows:

To make Severance Benefits available to certain Eligible Employees (as defined
below) that will financially assist with their transition following certain
terminations of employment from RRI Energy, Inc., its affiliates and
subsidiaries, or its successors while the Plan is in effect; and

To resolve any possible claims arising out of employment, including its
termination, by providing such employees with Severance Benefits in return for a
Waiver and Release from liability.

If an employee qualifies for a benefit under this Plan, payments under this Plan
are voluntary on the part of the employer, and are not required by any legal
obligation.

This Plan represents an amendment and restatement of all prior severance plans,
practices or policies (other than individual contracts or collective bargaining
agreements providing for severance benefits) in effect with the Company or an
Affiliate as of the effective time hereof with respect to Employees (as defined
below). All such prior severance plans, practices and policies are hereby
superseded by this Plan, discontinued and terminated with respect to Employees.

 

2.

Definitions

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

Affiliate: Each corporation, partnership or other business entity which is 50%
or more owned, directly or indirectly, by RRI Energy, Inc.

AICP: The Company’s Annual Incentive Compensation Plan, as in effect from time
to time or any similar successor plan adopted by the Company.

Base Compensation: The Employee’s annual base salary or annualized base rate of
pay, excluding bonuses, commissions, incentives, overtime or any other
compensation.

Benefits Committee: The Benefits Committee appointed by the Board of Directors
pursuant to Section 12 of the Plan.

 

1



--------------------------------------------------------------------------------

Cause: Termination from employment, as determined in the sole discretion of the
Company, due to unacceptable performance, failure to perform, misconduct,
negligence, dishonesty, excessive absenteeism, acts detrimental or destructive
to the Company or its Affiliates, employees or property, or any violation of the
policies of the Company or its Affiliates. This definition applies to this Plan
only and is not meant to define the legal grounds for a termination for cause.
Use of the term in this Plan does not change or modify any employee’s at-will
status.

COBRA: The Consolidated Omnibus Budget Reconciliation Act of 1985 as amended
from time to time, currently embodied in Internal Revenue Code Section 4980B,
which provides for continuation of group health plan coverage in certain
circumstances.

Company: RRI Energy, Inc., a Delaware corporation, and any successor to RRI
Energy, Inc.

Comparable Employment: Employment with an Employer, any Affiliate, an Outsourced
Employer or a Divested Employer that (i) provides Base Compensation plus target
bonus opportunity of not less than 90 percent of the Employee’s Base
Compensation plus target AICP as of the Notice Date, and (ii) is at a location
that is not more than 50 miles from the principal place of employment for the
Employee on the Employee’s Notice Date. In the event that the bonus structure of
the potential new Employer, Affiliate, Outsourced Employer, or Divested Employer
differs from the AICP structure in such a manner as to render comparison of
target bonus opportunities infeasible, the Company, in its sole discretion, will
determine whether the employment offer constitutes “Comparable Employment” under
this Plan.

Disability: Disability within the meaning of the Company’s Long Term Disability
Plan.

Divested Employer: (i) a division, subsidiary, venture or partnership, or other
business segment of the Company or an Affiliate of the Company, which has been
or is proposed to be divested, or (ii) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock, assets or
otherwise, and includes any Affiliate of such Divested Employer.

Effective Date: October 1, 2009.

Eligible Employee: An Employee described in Section 3(a).

Employee: Any person who: (1) is designated on the employment records of an
Employer as an active, regular (not designated temporary or contractor),
full-time or part-time employee of the Employer; (2) is classified on the
Employer’s records as being in a compensation Market Reference Zone within one
of the following ranges: N103-N118, E203-E214,C203-C214 or P503 (or their
equivalents should the Company change nomenclature); and (3) if employed by an
Employer before October 1, 2009, did not have Base Compensation of $150,000 or
more as of October 1, 2009.

Employer: The Company and any Affiliate of the Company that carries employees on
its payroll.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

 

2



--------------------------------------------------------------------------------

Notice: A written notice provided to an Employee which states that the
employment of the Employee will be terminated and that the Employee is eligible
for participation in this Plan.

Notice Date: The date on which an Employee receives a Notice.

Outsourced Employer: A third-party service provider to whom the Company has
outsourced business functions or services.

Participant: An Eligible Employee who meets the requirements set forth in
Section 3(b) of this Plan.

Plan: This, the RRI Energy, Inc. Standard Severance Plan.

Plan Administrator: The Benefits Committee appointed by the Board of Directors
of RRI Energy, Inc.

Service: Except for purposes of Section 5(a), Service shall be determined
according to procedures established by the Benefits Committee. For the purposes
of Section 5(a), Service for an Employee who is employed by an Employer will be
as reflected in the employment records of the Employer or Company, and will
ordinarily include continuous time of employment with such Employer or Affiliate
(including service with an acquired entity if provided for in the documentation
relating to the transaction) and continuous time of employment without any break
in service with a predecessor of the Employer or Company. In the event of any
ambiguity or inconsistency in the Company’s records or this Paragraph with
regard to determining Service, the Company, in its sole discretion, will
determine the Employee’s Service date for purposes of this Plan. Subject
thereto, for purposes of Section 5(a), less than six months of Service shall not
constitute a year of Service, and six months or more of Service shall constitute
a full year of Service (except in the event an Employee has a total of less than
six months of Service, in which case the Employee shall be deemed to have one
year of Service).

Severance Benefits: Benefits described in Sections 5, 6(a) and 6(b) below.

Termination Date: The last day on which an Employee is carried on the payroll of
an Employer.

Waiver and Release, or Waiver and Release Agreement: The legal document in which
an Employee, in exchange for Severance Benefits under the Plan, among other
things, releases the Company and all of the Affiliates, their directors,
officers, employees and agents, their employee benefit plans, and the
fiduciaries and agents of said plans, and all other entities and persons set
forth in the Waiver and Release, from liability and damages in any way related
to the Employee’s employment with or separation from employment with the Company
or any of its Affiliates. The Company may include other matters in the Waiver
and Release Agreement, as the Company determines in its sole discretion,
including, but not limited to, the provisions of Section 7.

Weekly Base Compensation: The Employee’s Base Compensation, as of his or her
Notice Date, divided by 52.

 

3



--------------------------------------------------------------------------------

3.

Participation

 

  (a)

Eligible Employees

An Employee shall be eligible to become a Participant in the Plan and receive
Severance Benefits only if the Employee receives a Notice and the Employee’s
employment with his or her Employer and all Affiliates is involuntarily
terminated by the Employee’s Employer for reasons other than resignation, death,
Disability or Cause. Except as otherwise provided herein, Employees who meet the
requirements in the preceding sentence are referred to as “Eligible Employees.”

Each Employee who receives a Notice shall be given a form of Waiver and Release
and, if part of a group termination, a listing of the job titles and ages of all
individuals eligible or selected to become Participants and the ages and job
titles of all individuals in the same job classification or organizational unit
who are not eligible or selected to become Participants.

Notwithstanding any other provision herein, (i) an Employee who is entitled to
receive any other form of severance-related remuneration in connection with his
or her termination of employment, whether by plan, policy, contract, agreement,
or otherwise, shall not be an Eligible Employee or become a Participant in the
Plan and shall not be entitled to receive any benefit hereunder, and (ii) no
Employee who is covered by a collective bargaining agreement shall be an
Eligible Employee or a Participant in the Plan, unless eligibility and
participation in the Plan have been specifically agreed to as part of the
collective bargaining agreement.

 

  (b)

Participants

In order to become a Participant, an Eligible Employee must meet the following
requirements: (a) on or after (not before) the Employee’s Termination Date, the
Employee must execute (and return to the Plan Administrator or the person
designated by the Plan Administrator) the Waiver and Release, (b) the Waiver and
Release must be executed and returned no later than 5:30 p.m. central time on
the 46th day following the later of (i) the date that the Employee receives the
Plan and Waiver and Release or (ii) the Employee’s Termination Date, (c) the
Employee must not revoke his or her Waiver and Release within 7 days after the
Employee’s executed Waiver and Release is received by the Company, and (d) the
Employee must not be disqualified from receiving Severance Benefits pursuant to
the provisions of Section 4 below. In all cases, the Employee must be given at
least 45 days to consider whether to participate in the Plan and whether to
execute the Waiver and Release. Each Eligible Employee is hereby advised to
consult an attorney before signing a Waiver and Release.

 

4.

Disqualifying Events

NO Severance Benefits will be paid to an Eligible Employee who otherwise
qualifies as a Participant if:

 

  (a)

the Employee (i) terminates employment prior to the Termination Date due to
resignation, death, Disability or Cause, or (ii) fails to continue to perform
the duties of his or her employment through the Termination Date;

 

4



--------------------------------------------------------------------------------

  (b)

this Plan is terminated or is amended in a way that makes the Employee
ineligible before the Employee has returned an executed Waiver and Release as
described in Section 3(b) above and has otherwise met all of the requirements
for Severance Benefits hereunder;

 

  (c)

the Employee fails to return all property and materials of his employer to his
or her supervisor or other appropriate employer representative as of his or her
Termination Date or as otherwise mutually agreed;

 

  (d)

the Employee is offered Comparable Employment before his or her Termination
Date;

 

  (e)

the Employee accepts any offer of employment (whether or not Comparable
Employment) with the Company, an Affiliate, a Divested Employer or an Outsourced
Employer before his or her Termination Date;

 

  (f)

the Employee is entitled to any severance or other benefit due to his or her
termination by an employment agreement or other severance program, plan, policy,
contract, agreement or otherwise with his or her Employer;

 

  (g)

the Employee fails to return the executed Waiver and Release by 5:30 p.m.
central time on the 46th day following the date the Employee receives the Plan
and Waiver and Release; or

 

  (h)

the Employee revokes his or her Waiver and Release within 7 days after the
Employee’s executed Waiver and Release is received by the Company

 

5.

Cash Severance Benefit

 

  (a)

An Eligible Employee who qualifies as a Participant under Section 3 shall be
entitled to a lump-sum cash Severance Benefit in an amount equal to three weeks
of the Participant’s Weekly Base Compensation multiplied by the number of full
years of Service credited to the Participant, provided that such cash Severance
Benefit shall not be less than 12 weeks of Weekly Base Compensation nor more
than 52 weeks of Weekly Base Compensation.

 

  (b)

In addition, an Eligible Employee who qualifies as a Participant under Section 3
may also be entitled to a benefit under subsection (i) or (ii), as applicable:

(i) A Participant who is employed during the current calendar year shall be
entitled to an additional lump-sum cash Severance Benefit in an amount equal to
such Participant’s target award under the AICP, if any, prorated based on the
number of days the Participant is employed in the calendar year of his or her
Termination Date.

(ii) A Participant whose Termination Date occurs before the date on which awards
under the AICP are paid out for the prior calendar year, or the date on which
the Company announces that awards under the AICP for the prior calendar year
will not be paid, shall be entitled to an additional lump-sum cash Severance
Benefit in an amount equal to such Participant’s target award under the AICP, if
any, prorated based on the number of days the Participant is employed in the
calendar year prior to his or her Termination Date.

 

5



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, any prepayments, partial payments or any
other payments related to AICP for the current or prior calendar year shall be
deducted from the amount calculated under this Section 5.

 

6.

Continuation of Other Benefits

In addition to the cash Severance Benefit, a Participant shall be entitled to
the following benefits:

 

  (a)

COBRA Benefits

For the applicable period required by COBRA, a Participant may be entitled to
continue the medical, dental and vision plan coverage in effect for active
employees when terminated, if the Participant is eligible for and timely elects
continuation of such coverage in accordance with COBRA. Such benefits shall be
governed by and subject to (i) the terms and conditions of the plan documents
providing such benefits, including the reservation of the right to amend or
terminate such benefits under those plan documents at any time, and (ii) the
provisions of COBRA. The period of coverage provided under this section shall
constitute continuation coverage required by COBRA.

 

  (b)

All Other Benefit Plans or Programs

Upon termination of employment, a Participant’s rights under any benefit or
compensation plan or program not specifically provided for in Section 6 are
controlled by the terms and conditions of any such plan or program in which the
Participant participated, or was covered by, during his employment with an
Employer.

 

7.

Confidential and Proprietary Business Information & Nonsolicitation Obligations

Notwithstanding any provision of this Plan to the contrary, a Participant’s
entitlement to the benefits provided for under this Plan shall be fully subject
to the provisions of the Waiver and Release regarding confidential and
proprietary business information and non-solicitation, and the Company and the
Affiliates shall be entitled to take all actions specified in the Waiver and
Release with respect to an Employee who fails to comply with those provisions.

 

8.

Unemployment; Taxes

Payments under this Plan will not be reduced because of any unemployment
benefits a Participant may be eligible to receive under applicable federal or
state unemployment laws. Any required income tax withholding and FICA (Social
Security) taxes shall be deducted from any benefit paid under the Plan.

 

6



--------------------------------------------------------------------------------

9.

When the Severance Benefits Will be Paid

Within 30 days following the date that Participant’s executed Waiver and Release
has been received by the Company and the 7-day revocation period has expired
without a revocation, the Participant’s cash Severance Benefit described in
Section 5 will be paid to the Participant in a single lump sum. Participants
receiving Severance Benefits shall not be considered employees of the Company or
any Affiliate for any purpose after their Termination Dates, nor shall any
Severance Benefits be considered for purposes of computing benefits under or
making contributions to any employee benefit plan maintained by the Company or
any Affiliate.

If a Participant dies after his or her Termination Date and after executing the
Waiver and Release (without having timely revoked it) but before receiving his
or her cash Severance Benefit, any cash Severance Benefit will instead be paid
(a) to the Participant’s beneficiary (or beneficiaries) designated under the
Employer’s Life Insurance Plan covering the employee on his or her Termination
Date, if such beneficiary is living, or if none is so designated or living,
(b) to the executor of the Participant’s estate, in a lump sum as soon as
practicable after the date of death.

Payments of other benefits described in Section 6 will be in accordance with the
provisions of the governing plan documents and the applicable policies of the
Company and the Affiliates.

 

10.

Repayment Requirement

In the event a Participant who has received benefits under this Plan is rehired
by the Company or any Affiliate within six (6) months after his or her
Termination Date, such individual must repay the amount received under Section 5
of this Plan less an amount equal to the individual’s weekly salary or wages on
his or her Termination Date for the number of weeks (or portion thereof) between
his or her Termination Date and re-hire date.

 

11.

Non-Assignment of Severance Benefits

No benefit under this Plan shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, voluntary or involuntary,
by operation of law or otherwise, and any attempt at such a transaction shall be
void. Also, no benefit under this Plan shall be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
it.

 

12.

Administration of the Plan

Appointment of Benefits Committee. The general administration of the Plan shall
be vested in the Benefits Committee appointed by the Board of Directors of the
Company. For purposes of ERISA, the Benefits Committee shall be the Plan
“administrator” and shall be the “named fiduciary” with respect to the general
administration of the Plan.

Benefits Committee Powers and Duties. The Benefits Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have the sole discretionary authority and all powers necessary
to accomplish these purposes, including, but not by way of limitation, the
right, power, authority and duty

 

  (a)

to make rules, regulations and procedures for the administration of the Plan
which are not inconsistent with the terms and provisions hereof, provided such
rules, regulations and procedures are evidenced in writing and copies thereof
are delivered to the Company;

 

7



--------------------------------------------------------------------------------

  (b)

to construe and interpret all terms, provisions, conditions and limitations of
the Plan;

 

  (c)

to correct any defect, supply any omission, construe any ambiguous or uncertain
provisions, or reconcile any inconsistency that may appear in the Plan, in such
manner and to such extent as it shall deem expedient to carry the Plan into
effect;

 

  (d)

to employ and compensate such accountants, attorneys and other agents and
employees as the Benefits Committee may deem necessary or advisable in the
proper and efficient administration of the Plan;

 

  (e)

to determine all questions relating to eligibility;

 

  (f)

to determine the amount, manner and time of payment of any benefits hereunder
and to prescribe procedures to be followed by distributees in obtaining
benefits;

 

  (g)

to prepare, file and distribute, in such manner as the Benefits Committee
determines to be appropriate, such information and material as is required by
the reporting and disclosure requirements of the Act;

 

  (h)

to make a determination as to the right of any person to receive a benefit under
the Plan;

Standard of Care. In administering the Plan, the Benefits Committee shall
discharge its duties solely in the interest of the participants and
beneficiaries and with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

Employers to Supply Information. Each Employer shall supply full and timely
information to the Benefits Committee relating to participants and such
pertinent facts as the Benefits Committee may require. When making a
determination in connection with the Plan, the Benefits Committee shall be
entitled to rely upon the aforesaid information furnished by the Employers.

 

13.

Plan Amendment and Termination

Provided it does not result in material cost to the Company, the Chairman of the
Board of Directors of the Company may at any time amend this Plan. In all other
circumstances, the Compensation Committee of the Board of Directors may at any
time amend or terminate this Plan. Any amendment or termination shall be set out
in an instrument in writing and executed by an appropriate officer of the
Company. Notwithstanding anything in the foregoing to the contrary, the benefits
under this Plan payable to a Participant who has returned (and has not
thereafter revoked) a signed Waiver and Release and has otherwise met all of the
requirements for Severance Benefits hereunder (other than the expiration of the
Waiver and Release revocation period) before the Plan is amended or terminated
shall not be adversely affected by an amendment or the termination of this Plan.

 

8



--------------------------------------------------------------------------------

14.

Claims and Appeal Procedures

 

  (a)

Claims for benefits under the Plan shall be made in writing to the Company.

 

  (b)

If a claim for benefits is wholly or partially denied, the Company shall notify
the claimant of the Plan’s adverse benefit determination within a reasonable
period of time, but not later than 90 days after receipt of the claim by the
plan, unless the Company determines that special circumstances require an
extension of time for processing the claim. If the Company determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefit determination. The period of time within which a
benefit determination is required to be made shall begin at the time a claim is
filed in accordance with the reasonable procedures established by the Benefits
Committee, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.

 

  (c)

The Company shall provide a claimant with written or electronic notification of
any adverse benefit determination. Any electronic notification shall comply with
the standards imposed by 29 CFR 2520.104b-l(c)(l)(i), (iii), and (iv). The
notification shall set forth, in a manner calculated to be understood by the
claimant: (i) The specific reason or reasons for the adverse determination;
(ii) Reference to the specific plan provisions on which the determination is
based; (iii) A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (iv) A description of the Plan’s review procedures and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (the “Act”) following an
adverse benefit determination on review. Such notification shall provide the
claimant the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits. The claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits. A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or (iii) demonstrates compliance with
the administrative processes and safeguards established by the Benefits
Committee to ensure and to verify that benefit claim determinations are made in
accordance with governing plan documents and that, where appropriate, the plan
provisions have been applied consistently with respect to similarly situated
claimants.

 

  (d)

Within sixty (60) days of the receipt by the claimant of written or permitted
electronic notification of an adverse benefit determination, the claimant may
file a written request with the Plan’s Benefits Committee that it conduct a full
and fair review of the denial of the claimant’s claim for benefits. A review by
the Benefits Committee shall take into

 

9



--------------------------------------------------------------------------------

 

account all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The period of time
within which a benefit determination on review is required to be made shall
begin at the time an appeal is filed in accordance with the reasonable
procedures established by the Benefits Committee, without regard to whether all
the information necessary to make a benefit determination on review accompanies
the filing. In the event that a period of time is extended due to a claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall be tolled from the date on which the
notification of the extension is sent to the claimant until the date on which
the claimant responds to the request for additional information.

 

  (e)

The Benefits Committee shall notify a claimant in accordance with paragraph
(f) of this Section 14 of the Benefits Committee’s benefit determination on
review of a claimant’s appeal of an adverse benefit determination within a
reasonable period of time, but not later than 60 days after receipt of the
claimant’s request for review by the Benefits Committee, unless the Benefits
Committee determines that special circumstances (such as the need to hold a
hearing, if the Plan’s procedures provide for a hearing) require an extension of
time for processing the claim. If the Benefits Committee determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the plan
expects to render the determination on review.

 

  (f)

The Benefits Committee shall notify the claimant of the benefit determination as
soon as possible, but not later than 5 days after the benefit determination is
made with written or electronic notification of the Benefits Committee’s benefit
determination of the claimant’s appeal of the benefit denial. Any electronic
notification shall comply with the standards imposed by 29 CFR
2520.104b-l(c)(I)(i), (iii), and (iv). In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant: (1) The specific reason or reasons for the adverse
determination; (2) Reference to the specific plan provisions on which the
benefit determination is based; (3) A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and (4) a statement of the claimant’s right to bring an action
under section 502(a) of the Act.

 

15.

Employee Rights

As a potential participant in the Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants under ERISA plans (like this Plan)
shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such

 

10



--------------------------------------------------------------------------------

as worksites, all documents governing the Plan, including (when applicable)
insurance contracts and a copy of the latest annual report (Form 5500 Series)
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including (when applicable) insurance
contracts, and copies of the latest annual report (Form 5500 Series) and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who have administrative discretion in the administration of your
Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other Plan Participants and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. In addition, if you disagree with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security

 

11



--------------------------------------------------------------------------------

Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

16.

Plan Document Controls

In the event of any inconsistency between this Plan document and any other
communication regarding this Plan, this Plan document controls.

 

17.

Controlling Law

This Plan is an employee welfare benefit plan under ERISA. This Plan and the
Waiver and Release shall be interpreted under ERISA and the laws of the State of
Texas, without reference to any conflicts of law principles thereof that would
require the application of the laws of another jurisdiction, to the extent that
state law is applicable.

 

18.

General Information

 

  (a)

Plan Sponsor: RRI Energy, Inc. P.O. Box 3795, Houston, Texas 77253;
(832) 357-3000.

 

  (b)

Employer Identification Number of Plan Sponsor: 76-0655566.

 

  (c)

Plan Number: 525.

 

  (d)

Plan Year: The plan year for reporting to governmental agencies and employees
shall be the calendar year.

 

  (e)

Plan Administrator: The Benefits Committee, RRI Energy, Inc., P.O. Box 3795,
Houston, Texas 77253; (832) 357-3000.

 

  (f)

The Plan Administrator is responsible for the operation and administration of
the Plan. The Plan Administrator is authorized to construe and interpret the
Plan, and its decisions shall be final and binding. The Plan Administrator shall
make all reports and disclosures required by law.

 

  (g)

Agent for Service of Legal Process: The Benefits Committee, RRI Energy, Inc.,
ATTN: Secretary, P.O. Box 3795, Houston, Texas 77253, is the agent for service
of legal process.

 

  (h)

Plan Original Effective Date: January 1, 2003. The RRI Energy, Inc. Standard
Severance Plan was originally established as the Reliant Resources, Inc. (later,
Reliant Energy, Inc., and then RRI Energy, Inc.) 2003 Involuntary Severance
Benefits Plan For Employees with Annual Base Pay Less Than $150,000 effective
January 1, 2003. It was amended effective August 7, 2003, January 9,
2004, June 1, 2004 and May 2, 2009. It is being amended and restated effective
October 1, 2009 to change the eligibility criteria for the Plan, change the
Plan’s name and to make certain additional changes in the Plan’s design.

 

  (i)

Source of Benefits: Payments due under this Plan shall be made by the Company or
an Affiliate designated by the Company from the paying company’s general assets.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, RRI Energy, Inc. has executed these presents as evidenced by
the signature of its officer affixed hereto, in a number of copies, all of which
shall constitute but one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 30th day of September, 2009.

 

RRI ENERGY, INC. By:  

/s/ Steven L. Miller

  Steven L. Miller   Chairman of the Board

 

13



--------------------------------------------------------------------------------

APPENDIX D

RRI ENERGY, INC.

SEVERANCE PLAN FOR

MARKET REFERENCE ZONES

E215 AND ABOVE AND C215 AND ABOVE

Effective October 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

Purpose of the Plan

     1   

2.

 

Definitions

     1   

3.

 

Participation

     4     

(a)    Eligible Employees

     4     

(b)    Participants

     4   

4.

 

Disqualifying Events

     5   

5.

 

Cash Severance Benefit

     5   

6.

 

Continuation of Other Benefits

     6     

(a)    COBRA Benefits

     6     

(b)    All Other Benefit Plans or Programs

     6   

7.

 

Confidential and Proprietary Business Information & Nonsolicitation Obligations

     6   

8.

 

Unemployment; Taxes

     6   

9.

 

When the Severance Benefits Will be Paid

     7   

10.

 

Repayment Requirement

     7   

11.

 

Non-Assignment of Severance Benefits

     7   

12.

 

Administration of the Plan

     7     

Appointment of Benefits Committee

     7     

Benefits Committee Powers and Duties

     7     

Standard of Care

     8     

Employers to Supply Information

     8   

13.

 

Plan Amendment and Termination

     8   

14.

 

Claims and Appeal Procedures

     9   

15.

 

Employee Rights

     11     

Receive Information About Your Plan and Benefits

     11     

Prudent Actions by Plan Fiduciaries

     11     

Enforce Your Rights

     11     

Assistance with Your Questions

     12   

16.

 

Plan Document Controls

     12   

17.

 

Controlling Law

     12   

18.

 

General Information

     12   

 

i



--------------------------------------------------------------------------------

RRI ENERGY, INC.

SEVERANCE PLAN FOR MARKET REFERENCE ZONES

E215 AND ABOVE AND C215 AND ABOVE

Effective October 1, 2009

SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT

 

1.

Purpose of the Plan

The purposes of the Plan are as follows:

To make Severance Benefits available to certain Eligible Employees (as defined
below) that will financially assist with their transition following certain
terminations of employment from RRI Energy, Inc., its affiliates and
subsidiaries, or its successors while the Plan is in effect; and

To resolve any possible claims arising out of employment, including its
termination, by providing such employees with Severance Benefits in return for a
Waiver and Release from liability.

If an employee qualifies for a benefit under this Plan, payments under this Plan
are voluntary on the part of the employer, and are not required by any legal
obligation.

This Plan represents an amendment and restatement of all prior severance plans,
practices or policies (other than individual contracts or collective bargaining
agreements providing for severance benefits) in effect with the Company or an
Affiliate as of the effective time hereof with respect to Employees (as defined
below). All such prior severance plans, practices and policies are hereby
superseded by this Plan, discontinued and terminated with respect to Employees.

 

2.

Definitions

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):

Affiliate: Each corporation, partnership or other business entity which is 50%
or more owned, directly or indirectly, by RRI Energy, Inc.

AICP: The Company’s Annual Incentive Compensation Plan, as in effect from time
to time or any similar successor plan adopted by the Company.

Base Compensation: The Employee’s annual base salary or annualized base rate of
pay, excluding bonuses, commissions, incentives, overtime or any other
compensation.

 

1



--------------------------------------------------------------------------------

Benefits Committee: The Benefits Committee appointed by the Board of Directors
pursuant to Section 12 of the Plan.

Cause: Termination from employment, as determined in the sole discretion of the
Company, due to unacceptable performance, failure to perform, misconduct,
negligence, dishonesty, excessive absenteeism, acts detrimental or destructive
to the Company or its Affiliates, employees or property, or any violation of the
policies of the Company or its Affiliates. This definition applies to this Plan
only and is not meant to define the legal grounds for a termination for cause.
Use of the term in this Plan does not change or modify any employee’s at-will
status.

COBRA: The Consolidated Omnibus Budget Reconciliation Act of 1985 as amended
from time to time, currently embodied in Internal Revenue Code Section 4980B,
which provides for continuation of group health plan coverage in certain
circumstances.

Company: RRI Energy, Inc., a Delaware corporation, and any successor to RRI
Energy, Inc.

Comparable Employment: Employment with an Employer, any Affiliate, an Outsourced
Employer or a Divested Employer that (i) provides Base Compensation plus target
bonus opportunity of not less than 90 percent of the Employee’s Base
Compensation plus target AICP as of the Notice Date, and (ii) is at a location
that is not more than 50 miles from the principal place of employment for the
Employee on the Employee’s Notice Date. In the event that the bonus structure of
the potential new Employer, Affiliate, Outsourced Employer, or Divested Employer
differs from the AICP structure in such a manner as to render comparison of
target bonus opportunities infeasible, the Company, in its sole discretion, will
determine whether the employment offer constitutes “Comparable Employment” under
this Plan.

Disability: Disability within the meaning of the Company’s Long Term Disability
Plan.

Divested Employer: (i) a division, subsidiary, venture or partnership, or other
business segment of the Company or an Affiliate of the Company, which has been
or is proposed to be divested, or (ii) the proposed or actual purchaser or
acquirer thereof, by reason of ownership or acquisition of stock, assets or
otherwise, and includes any Affiliate of such Divested Employer.

Effective Date: October 1, 2009.

Eligible Employee: An Employee described in Section 3(a).

Employee: Any person who is designated on the employment records of an Employer
as an active, regular (not designated temporary or contractor), full-time or
part-time employee of the Employer and (i) is classified on the Employer’s
records as being in a compensation Market Reference Zone of E215 or above or
C215 or above, but less than M403 (or their equivalents should the Company
change nomenclature), or (ii) was employed by an Employer with a Base
Compensation of $150,000 or more as of October 1, 2009.

Employer: The Company and any Affiliate of the Company that carries employees on
its payroll.

 

2



--------------------------------------------------------------------------------

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Notice: A written notice provided to an Employee which states that the
employment of the Employee will be terminated and that the Employee is eligible
for participation in this Plan.

Notice Date: The date on which an Employee receives a Notice.

Outsourced Employer: A third-party service provider to whom the Company has
outsourced business functions or services.

Participant: An Eligible Employee who meets the requirements set forth in
Section 3(b) of this Plan.

Plan: This, the RRI Energy, Inc. Severance Plan for Market Reference Zones E215
and above and C215 and above.

Plan Administrator: The Benefits Committee appointed by the Board of Directors
of RRI Energy, Inc.

Service: Except for purposes of Section 5(a), Service shall be determined
according to procedures established by the Benefits Committee. For the purposes
of Section 5(a), Service for an Employee who is employed by an Employer will be
as reflected in the employment records of the Employer or Company, and will
ordinarily include continuous time of employment with such Employer or Affiliate
(including service with an acquired entity if provided for in the documentation
relating to the transaction) and continuous time of employment without any break
in service with a predecessor of the Employer or Company. In the event of any
ambiguity or inconsistency in the Company’s records or this Paragraph with
regard to determining Service, the Company, in its sole discretion, will
determine the Employee’s Service date for purposes of this Plan. Subject
thereto, for purposes of Section 5(a), less than six months of Service shall not
constitute a year of Service, and six months or more of Service shall constitute
a full year of Service (except in the event an Employee has a total of less than
six months of Service, in which case the Employee shall be deemed to have one
year of Service).

Severance Benefits: Benefits described in Sections 5, 6(a) and 6(b) below.

Termination Date: The last day on which an Employee is carried on the payroll of
an Employer.

Waiver and Release, or Waiver and Release Agreement: The legal document in which
an Employee, in exchange for Severance Benefits under the Plan, among other
things, releases the Company and all of the Affiliates, their directors,
officers, employees and agents, their employee benefit plans, and the
fiduciaries and agents of said plans, and all other entities and persons set
forth in the Waiver and Release, from liability and damages in any way related
to the Employee’s employment with or separation from employment with the Company
or any of its Affiliates. The Company may include other matters in the Waiver
and Release Agreement, as the Company determines in its sole discretion,
including, but not limited to, the provisions of Section 7.

 

3



--------------------------------------------------------------------------------

Weekly Base Compensation: The Employee’s Base Compensation, as of his or her
Notice Date, divided by 52.

 

3.

Participation

 

  (a)

Eligible Employees

An Employee shall be eligible to become a Participant in the Plan and receive
Severance Benefits only if the Employee receives a Notice and the Employee’s
employment with his or her Employer and all Affiliates is involuntarily
terminated by the Employee’s Employer for reasons other than resignation, death,
Disability or Cause. Except as otherwise provided herein, Employees who meet the
requirements in the preceding sentence are referred to as “Eligible Employees.”

Each Employee who receives a Notice shall be given a form of Waiver and Release
and, if part of a group termination, a listing of the job titles and ages of all
individuals eligible or selected to become Participants and the ages and job
titles of all individuals in the same job classification or organizational unit
who are not eligible or selected to become Participants.

Notwithstanding any other provision herein, (i) an Employee who is entitled to
receive any other form of severance-related remuneration in connection with his
or her termination of employment, whether by plan, policy, contract, agreement,
or otherwise, shall not be an Eligible Employee or become a Participant in the
Plan and shall not be entitled to receive any benefit hereunder, and (ii) no
Employee who is covered by a collective bargaining agreement shall be an
Eligible Employee or a Participant in the Plan, unless eligibility and
participation in the Plan have been specifically agreed to as part of the
collective bargaining agreement.

 

  (b)

Participants

In order to become a Participant, an Eligible Employee must meet the following
requirements: (a) on or after (not before) the Employee’s Termination Date, the
Employee must execute (and return to the Plan Administrator or the person
designated by the Plan Administrator) the Waiver and Release, (b) the Waiver and
Release must be executed and returned no later than 5:30 p.m. central time on
the 46th day following the later of (i) the date that the Employee receives the
Plan and Waiver and Release or (ii) the Employee’s Termination Date, (c) the
Employee must not revoke his or her Waiver and Release within 7 days after the
Employee’s executed Waiver and Release is received by the Company, and (d) the
Employee must not be disqualified from receiving Severance Benefits pursuant to
the provisions of Section 4 below. In all cases, the Employee must be given at
least 45 days to consider whether to participate in the Plan and whether to
execute the Waiver and Release. Each Eligible Employee is hereby advised to
consult an attorney before signing a Waiver and Release.

 

4



--------------------------------------------------------------------------------

4.

Disqualifying Events

NO Severance Benefits will be paid to an Eligible Employee who otherwise
qualifies as a Participant if:

 

  (a)

the Employee (i) terminates employment prior to the Termination Date due to
resignation, death, Disability or Cause, or (ii) fails to continue to perform
the duties of his or her employment through the Termination Date;

 

  (b)

this Plan is terminated or is amended in a way that makes the Employee
ineligible before the Employee has returned an executed Waiver and Release as
described in Section 3(b) above and has otherwise met all of the requirements
for Severance Benefits hereunder;

 

  (c)

the Employee fails to return all property and materials of his employer to his
or her supervisor or other appropriate employer representative as of his or her
Termination Date or as otherwise mutually agreed;

 

  (d)

the Employee is offered Comparable Employment before his or her Termination
Date;

 

  (e)

the Employee accepts any offer of employment (whether or not Comparable
Employment) with the Company, an Affiliate, a Divested Employer or an Outsourced
Employer before his or her Termination Date;

 

  (f)

the Employee is entitled to any severance or other benefit due to his or her
termination by an employment agreement or other severance program, plan, policy,
contract, agreement or otherwise with his or her Employer;

 

  (g)

the Employee fails to return the executed Waiver and Release by 5:30 p.m.
central time on the 46th day following the date the Employee receives the Plan
and Waiver and Release; or

 

  (h)

the Employee revokes his or her Waiver and Release within 7 days after the
Employee’s executed Waiver and Release is received by the Company

 

5.

Cash Severance Benefit

 

  (a)

An Eligible Employee who qualifies as a Participant under Section 3 shall be
entitled to a lump-sum cash Severance Benefit in an amount equal to one times
Base Compensation, plus one times the Participant’s target award under the AICP.

 

  (b)

In addition, an Eligible Employee who qualifies as a Participant under Section 3
may also be entitled to a benefit under subsection (i) or (ii), as applicable:

(i) A Participant who is employed during the current calendar year shall be
entitled to an additional lump-sum cash Severance Benefit in an amount equal to
such Participant’s target award under the AICP, if any, prorated based on the
number of days the Participant is employed in the calendar year of his or her
Termination Date.

 

5



--------------------------------------------------------------------------------

(ii) A Participant whose Termination Date occurs before the date on which awards
under the AICP are paid out for the prior calendar year, or the date on which
the Company announces that awards under the AICP for the prior calendar year
will not be paid, shall be entitled to an additional lump-sum cash Severance
Benefit in an amount equal to such Participant’s target award under the AICP, if
any, prorated based on the number of days the Participant is employed in the
calendar year prior to his or her Termination Date.

(iii) Notwithstanding the foregoing, any prepayments, partial payments or any
other payments related to AICP for the current or prior calendar year shall be
deducted from the amount calculated under this Section 5.

 

6.

Continuation of Other Benefits

In addition to the cash Severance Benefit, a Participant shall be entitled to
the following benefits:

 

  (a)

COBRA Benefits

For the applicable period required by COBRA, a Participant may be entitled to
continue the medical, dental and vision plan coverage in effect for active
employees when terminated, if the Participant is eligible for and timely elects
continuation of such coverage in accordance with COBRA. Such benefits shall be
governed by and subject to (i) the terms and conditions of the plan documents
providing such benefits, including the reservation of the right to amend or
terminate such benefits under those plan documents at any time, and (ii) the
provisions of COBRA. The period of coverage provided under this section shall
constitute continuation coverage required by COBRA.

 

  (b)

All Other Benefit Plans or Programs

Upon termination of employment, a Participant’s rights under any benefit or
compensation plan or program not specifically provided for in Section 6 are
controlled by the terms and conditions of any such plan or program in which the
Participant participated, or was covered by, during his employment with an
Employer.

 

7.

Confidential and Proprietary Business Information & Nonsolicitation Obligations

Notwithstanding any provision of this Plan to the contrary, a Participant’s
entitlement to the benefits provided for under this Plan shall be fully subject
to the provisions of the Waiver and Release regarding confidential and
proprietary business information and non-solicitation, and the Company and the
Affiliates shall be entitled to take all actions specified in the Waiver and
Release with respect to an Employee who fails to comply with those provisions.

 

8.

Unemployment; Taxes

Payments under this Plan will not be reduced because of any unemployment
benefits a Participant may be eligible to receive under applicable federal or
state unemployment laws. Any required income tax withholding and FICA (Social
Security) taxes shall be deducted from any benefit paid under the Plan.

 

6



--------------------------------------------------------------------------------

9.

When the Severance Benefits Will be Paid

Within 30 days following the date that Participant’s executed Waiver and Release
has been received by the Company and the 7-day revocation period has expired
without a revocation, the Participant’s cash Severance Benefit described in
Section 5 will be paid to the Participant in a single lump sum. Participants
receiving Severance Benefits shall not be considered employees of the Company or
any Affiliate for any purpose after their Termination Dates, nor shall any
Severance Benefits be considered for purposes of computing benefits under or
making contributions to any employee benefit plan maintained by the Company or
any Affiliate.

If a Participant dies after his or her Termination Date and after executing the
Waiver and Release (without having timely revoked it) but before receiving his
or her cash Severance Benefit, any cash Severance Benefit will instead be paid
(a) to the Participant’s beneficiary (or beneficiaries) designated under the
Employer’s Life Insurance Plan covering the employee on his or her Termination
Date, if such beneficiary is living, or if none is so designated or living,
(b) to the executor of the Participant’s estate, in a lump sum as soon as
practicable after the date of death.

Payments of other benefits described in Section 6 will be in accordance with the
provisions of the governing plan documents and the applicable policies of the
Company and the Affiliates.

 

10.

Repayment Requirement

In the event a Participant who has received benefits under this Plan is rehired
by the Company or any Affiliate within six (6) months after his or her
Termination Date, such individual must repay the amount received under Section 5
of this Plan less an amount equal to the individual’s Weekly Base Compensation
on his or her Termination Date for the number of weeks (or portion thereof)
between his or her Termination Date and re-hire date.

 

11.

Non-Assignment of Severance Benefits

No benefit under this Plan shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, voluntary or involuntary,
by operation of law or otherwise, and any attempt at such a transaction shall be
void. Also, no benefit under this Plan shall be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
it.

 

12.

Administration of the Plan

Appointment of Benefits Committee. The general administration of the Plan shall
be vested in the Benefits Committee appointed by the Board of Directors of the
Company. For purposes of ERISA, the Benefits Committee shall be the Plan
“administrator” and shall be the “named fiduciary” with respect to the general
administration of the Plan.

Benefits Committee Powers and Duties. The Benefits Committee shall supervise the
administration and enforcement of the Plan according to the terms and provisions
hereof and shall have the sole discretionary authority and all powers necessary
to accomplish these purposes, including, but not by way of limitation, the
right, power, authority and duty

 

7



--------------------------------------------------------------------------------

  (a)

to make rules, regulations and procedures for the administration of the Plan
which are not inconsistent with the terms and provisions hereof, provided such
rules, regulations and procedures are evidenced in writing and copies thereof
are delivered to the Company;

 

  (b)

to construe and interpret all terms, provisions, conditions and limitations of
the Plan;

 

  (c)

to correct any defect, supply any omission, construe any ambiguous or uncertain
provisions, or reconcile any inconsistency that may appear in the Plan, in such
manner and to such extent as it shall deem expedient to carry the Plan into
effect;

 

  (d)

to employ and compensate such accountants, attorneys and other agents and
employees as the Benefits Committee may deem necessary or advisable in the
proper and efficient administration of the Plan;

 

  (e)

to determine all questions relating to eligibility;

 

  (f)

to determine the amount, manner and time of payment of any benefits hereunder
and to prescribe procedures to be followed by distributees in obtaining
benefits;

 

  (g)

to prepare, file and distribute, in such manner as the Benefits Committee
determines to be appropriate, such information and material as is required by
the reporting and disclosure requirements of the Act;

 

  (h)

to make a determination as to the right of any person to receive a benefit under
the Plan;

Standard of Care. In administering the Plan, the Benefits Committee shall
discharge its duties solely in the interest of the participants and
beneficiaries and with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

Employers to Supply Information. Each Employer shall supply full and timely
information to the Benefits Committee relating to participants and such
pertinent facts as the Benefits Committee may require. When making a
determination in connection with the Plan, the Benefits Committee shall be
entitled to rely upon the aforesaid information furnished by the Employers.

 

13.

Plan Amendment and Termination

Provided it does not result in material cost to the Company, the Chairman of the
Board of Directors of the Company may at any time amend this Plan. In all other
circumstances, the Compensation Committee of the Board of Directors may at any
time amend or terminate this Plan. Any amendment or termination shall be set out
in an instrument in writing and executed by an appropriate officer of the
Company. Notwithstanding anything in the foregoing to the contrary, the benefits
under this Plan payable to a Participant who has returned (and has not
thereafter revoked) a signed Waiver and Release and has otherwise met all of the
requirements for Severance Benefits hereunder (other than the expiration of the
Waiver and Release revocation period) before the Plan is amended or terminated
shall not be adversely affected by an amendment or the termination of this Plan.

 

8



--------------------------------------------------------------------------------

14.

Claims and Appeal Procedures

 

  (a)

Claims for benefits under the Plan shall be made in writing to the Company.

 

  (b)

If a claim for benefits is wholly or partially denied, the Company shall notify
the claimant of the Plan’s adverse benefit determination within a reasonable
period of time, but not later than 90 days after receipt of the claim by the
plan, unless the Company determines that special circumstances require an
extension of time for processing the claim. If the Company determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefit determination. The period of time within which a
benefit determination is required to be made shall begin at the time a claim is
filed in accordance with the reasonable procedures established by the Benefits
Committee, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.

 

  (c)

The Company shall provide a claimant with written or electronic notification of
any adverse benefit determination. Any electronic notification shall comply with
the standards imposed by 29 CFR 2520.104b-l(c)(l)(i), (iii), and (iv). The
notification shall set forth, in a manner calculated to be understood by the
claimant: (i) The specific reason or reasons for the adverse determination;
(ii) Reference to the specific plan provisions on which the determination is
based; (iii) A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (iv) A description of the Plan’s review procedures and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of the Employee
Retirement Income Security Act of 1974, as amended (the “Act”) following an
adverse benefit determination on review. Such notification shall provide the
claimant the opportunity to submit written comments, documents, records, and
other information relating to the claim for benefits. The claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits. A document, record, or other information shall be considered
“relevant” to a claimant’s claim if such document, record, or other information
(i) was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; or (iii) demonstrates compliance with
the administrative processes and safeguards established by the Benefits
Committee to ensure and to verify that benefit claim determinations are made in
accordance with governing plan documents and that, where appropriate, the plan
provisions have been applied consistently with respect to similarly situated
claimants.

 

9



--------------------------------------------------------------------------------

  (d)

Within sixty (60) days of the receipt by the claimant of written or permitted
electronic notification of an adverse benefit determination, the claimant may
file a written request with the Plan’s Benefits Committee that it conduct a full
and fair review of the denial of the claimant’s claim for benefits. A review by
the Benefits Committee shall take into account all comments, documents, records,
and other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The period of time within which a benefit determination
on review is required to be made shall begin at the time an appeal is filed in
accordance with the reasonable procedures established by the Benefits Committee,
without regard to whether all the information necessary to make a benefit
determination on review accompanies the filing. In the event that a period of
time is extended due to a claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.

 

  (e)

The Benefits Committee shall notify a claimant in accordance with paragraph
(f) of this Section 14 of the Benefits Committee’s benefit determination on
review of a claimant’s appeal of an adverse benefit determination within a
reasonable period of time, but not later than 60 days after receipt of the
claimant’s request for review by the Benefits Committee, unless the Benefits
Committee determines that special circumstances (such as the need to hold a
hearing, if the Plan’s procedures provide for a hearing) require an extension of
time for processing the claim. If the Benefits Committee determines that an
extension of time for processing is required, written notice of the extension
shall be furnished to the claimant prior to the termination of the initial
60-day period. In no event shall such extension exceed a period of 60 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the plan
expects to render the determination on review.

 

  (f)

The Benefits Committee shall notify the claimant of the benefit determination as
soon as possible, but not later than 5 days after the benefit determination is
made with written or electronic notification of the Benefits Committee’s benefit
determination of the claimant’s appeal of the benefit denial. Any electronic
notification shall comply with the standards imposed by 29 CFR
2520.104b-l(c)(I)(i), (iii), and (iv). In the case of an adverse benefit
determination, the notification shall set forth, in a manner calculated to be
understood by the claimant: (1) The specific reason or reasons for the adverse
determination; (2) Reference to the specific plan provisions on which the
benefit determination is based; (3) A statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and (4) a statement of the claimant’s right to bring an action
under section 502(a) of the Act.

 

10



--------------------------------------------------------------------------------

15.

Employee Rights

As a potential participant in the Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all plan participants under ERISA plans (like this Plan)
shall be entitled to:

Receive Information About Your Plan and Benefits

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan,
including (when applicable) insurance contracts and a copy of the latest annual
report (Form 5500 Series) filed by the Plan with the U.S. Department of Labor
and available at the Public Disclosure Room of the Employee Benefits Security
Administration.

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including (when applicable) insurance
contracts, and copies of the latest annual report (Form 5500 Series) and updated
summary plan description. The Plan Administrator may make a reasonable charge
for the copies.

Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who have administrative discretion in the administration of your
Plan, called “fiduciaries” of the Plan, have a duty to do so prudently and in
the interest of you and other Plan Participants and beneficiaries. No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within 30 days, you may file
suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. In addition, if you disagree with the Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse the plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

11



--------------------------------------------------------------------------------

Assistance with Your Questions

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

16.

Plan Document Controls

In the event of any inconsistency between this Plan document and any other
communication regarding this Plan, this Plan document controls.

 

17.

Controlling Law

This Plan is an employee welfare benefit plan under ERISA. This Plan and the
Waiver and Release shall be interpreted under ERISA and the laws of the State of
Texas, without reference to any conflicts of law principles thereof that would
require the application of the laws of another jurisdiction, to the extent that
state law is applicable.

 

18.

General Information

 

  (a)

Plan Sponsor: RRI Energy, Inc. P.O. Box 3795, Houston, Texas 77253;
(832) 357-3000.

 

  (b)

Employer Identification Number of Plan Sponsor: 76-0655566.

 

  (c)

Plan Number: 526.

 

  (d)

Plan Year: The plan year for reporting to governmental agencies and employees
shall be the calendar year.

 

  (e)

Plan Administrator: The Benefits Committee, RRI Energy, Inc., P.O. Box 3795,
Houston, Texas 77253; (832) 357-3000.

 

  (f)

The Plan Administrator is responsible for the operation and administration of
the Plan. The Plan Administrator is authorized to construe and interpret the
Plan, and its decisions shall be final and binding. The Plan Administrator shall
make all reports and disclosures required by law.

 

  (g)

Agent for Service of Legal Process: The Benefits Committee, RRI Energy, Inc.,
ATTN: Secretary, P.O. Box 3795, Houston, Texas 77253, is the agent for service
of legal process.

 

12



--------------------------------------------------------------------------------

  (h)

Plan Original Effective Date: January 1, 2003. The RRI Energy, Inc. Severance
Plan for Market Reference Zones E215 and Above and C215 and Above was originally
established as the Reliant Resources, Inc. (later, Reliant Energy, Inc., and
then RRI Energy, Inc.) 2003 Involuntary Severance Benefits Plan For Employees
with Annual Base Pay At Least $150,000 But Less Than $200,000 effective
January 1, 2003. It was amended effective August 7, 2003, January 9,
2004, June 1, 2004 and May 2, 2009. It is being amended and restated effective
October 1, 2009 to change the eligibility criteria for the Plan, change the
Plan’s name and to make certain additional changes in the Plan’s design.

 

  (i)

Source of Benefits: Payments due under this Plan shall be made by the Company or
an Affiliate designated by the Company from the paying company’s general assets.

IN WITNESS WHEREOF, RRI Energy, Inc. has executed these presents as evidenced by
the signature of its officer affixed hereto, in a number of copies, all of which
shall constitute but one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 30th day of September, 2009.

 

RRI ENERGY, INC. By:  

/s/ Steven L. Miller

  Steven L. Miller   Chairman of the Board

 

13



--------------------------------------------------------------------------------

APPENDIX E

RRI ENERGY, INC. EXECUTIVE SEVERANCE PLAN

The RRI Energy, Inc. Executive Severance Plan, effective at January 1, 2006, is
incorporated herein by reference to Exhibit 10.57 to the Registrant’s Annual
Report on Form 10-K filed March 15, 2006.

The First Amendment to the RRI Energy, Inc. Executive Severance Plan, dated at
September 27, 2007, is incorporated herein by reference to Exhibit 10.64 to the
Registrant’s Annual Report on Form 10-K filed March 2, 2009.